
	
		III
		111th CONGRESS
		1st Session
		S. RES. 290
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2009
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Eleventh Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute
			 the majority party's membership on the following committees for the One Hundred
			 Eleventh Congress, or until their successors are chosen:
			Committee on armed
			 services:Mr. Levin (Chairman), Mr. Byrd, Mr. Lieberman, Mr.
			 Reed, Mr. Akaka, Mr. Nelson (Florida), Mr. Nelson (Nebraska), Mr. Bayh, Mr.
			 Webb, Mrs. McCaskill, Mr. Udall (Colorado), Mrs. Hagan, Mr. Begich, Mr. Burris,
			 and Mr. Kirk.
			Committee on health, education,
			 labor, and pensions:Mr. Harkin (Chairman), Mr. Dodd, Ms.
			 Mikulski, Mr. Bingaman, Mrs. Murray, Mr. Reed, Mr. Sanders, Mr. Brown, Mr.
			 Casey, Mrs. Hagan, Mr. Merkley, Mr. Franken, and Mr. Bennet.
			Committee on homeland security
			 and governmental affairs:Mr. Lieberman (Chairman), Mr. Levin,
			 Mr. Akaka, Mr. Carper, Mr. Pryor, Ms. Landrieu, Mrs. McCaskill, Mr. Tester, Mr.
			 Burris, and Mr. Kirk.
			Joint economic committee:
			 Mr. Schumer (Vice Chairman), Mr. Bingaman, Ms. Klobuchar, Mr.
			 Casey, Mr. Webb, and Mr. Warner.
			
